This cause comes on before this Court for consideration upon the petitioner's petition for reinstatement filed in the *Page 750 
Circuit Court and the recommendations of the Circuit Judges after a hearing before them pursuant to Rule C (8), the Rule governing reinstatement; whereupon,
It is ordered and adjudged that same be and it is hereby granted with directions that the Circuit Court Judges shall enter an order of reinstatement of petitioner which said order may be conditioned and qualified as by them recommended so long as such qualifications and conditions shall not exceed those recommended.
TERRELL, BUFORD and ADAMS, JJ., concur.
THOMAS, C. J., and CHAPMAN, J., dissent.